Citation Nr: 0636951	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972 and from June 1973 to October 1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2006.  A 
transcript of that hearing is associated with the claims 
file.  


FINDING OF FACT

Competent medical evidence also does not suggest the 
veteran's tinnitus is causally related to his military 
service.


CONCLUSION OF LAW

Tinnitus also was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in January 2003, 
prior to the initial adjudication of his claim in the August 
2003 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the January 2003 letter 
stated: "[i]f there are private medical records that would 
support your claim, you can complete the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you.  You can get these records yourself and send 
them to us."  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in March 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and a report of VA examination 
addressing the etiology of the claimed condition - the 
dispositive issue.  In April 2006, the veteran stated that he 
had no other information or evidence to give VA to 
substantiate his claim.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

With respect to Hickson element (1), there is a confirmed 
diagnosis of tinnitus.  So Hickson element (1) has been 
satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board notes that the service medical records do 
not reflect complaint or finding of tinnitus.  The Board 
notes, however, that the VA examiner who conducted the June 
2003 VA examination acknowledged, in relation to the 
veteran's unappealed claim for service connection for hearing 
loss, that the veteran had been exposed to noise in service 
from a punch press.  The examiner further indicated, and the 
service medical records confirm, that the veteran developed 
an ear infection during service.  Therefore, Hickson element 
(2) has been met.  

With respect to crucial Hickson element (3), medical nexus, 
there is no medical evidence etiologically linking the 
veteran's tinnitus with his military service that ended 
several decades prior to the initial diagnosis.  In fact, 
there is persuasive medical evidence to the contrary.  The 
June 2003 VA examiner, after carefully reviewing the claims 
file, opined that it is not at least as likely as not that 
the veteran's tinnitus is the result of the veteran's service 
experience.  And in discussing the basis of the opinion, the 
examiner pointed out that the veteran had only been aware of 
tinnitus in the past few years and that no remark of tinnitus 
was evident in the claims file.  The examiner indicated that 
the veteran's tinnitus was most probably a result of aging.  
There is no competent medical evidence suggesting otherwise.  
So the claim for bilateral hearing loss must be denied.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The only evidence linking the veteran's tinnitus to his 
military service are statements from him, personally.  His 
self-belief that his tinnitus is related to his military 
service is not competent medical evidence which is required 
to establish his claim has merit.  It is now well settled 
that as a layperson without medical training, the veteran 
simply is not qualified to render medical opinions regarding 
matters such as diagnoses and determinations of etiology, 
calling for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2002); see, too, 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

For these reasons, Hickson element (3) has not been met.  The 
Board accordingly concludes that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus, so there is no reasonable doubt to resolve in the 
veteran's favor, and the benefit sought on appeal is 
consequently denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


